 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Motors Corporation and International Unionof Electrical, Radio and Machine Workers, AFL-CIO-CLC. Case 9-CA-9275June 29, 1979DECISION AND ORDERBY CHAIRMAN FANNING ANDI) MEMBI RS MURPIiYAND TRUESl)A.L-On November 3, 1976, Administrative Law JudgeBernard Ries issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, asmodified herein.1. The Administrative Law Judge recommendedthat Respondent be ordered to furnish certain statisti-cal information regarding hiring, seniority, job classi-fications, and promotions of employees that theUnion represents, arranged by sex and certain racialgroupings.' For the reasons set forth in WestinghouseElectric Corporation, 239 NLRB 106 (1978), we con-clude that the Union is entitled to this informationand find that Respondent's refusal to furnish same isviolative of Section 8(a)(5) of the Act. We shall orderRespondent to furnish the requested data for the mostrecent 12-month period.Respondent contends that compilation of the re-quested data would require 18,000 20,000 hours ofwork. In Food Employer Council, Inc., et al., 197NLRB 651 (1972), the Board stated, "If there are sub-stantial costs involved in compiling the information inthe precise form and at the intervals requested by theUnion, the parties must bargain in good faith as towho shall bear such costs, and, if no agreement canbe reached, the Union is entitled in any' event to ac-cess to records from which it can reasonably compilethe information. If any dispute arises in applyingthese guidelines, it will be treated in the compliancestage of the proceeding." If the production of the in-formation ordered herein involves substantial costs,we expect the parties to bargain over the allocation ofthese costs. See also Westinghouse Electric (Corpora-tion, supra at 107.I This information is specified in subpars. 7(d) through (h) o the com-plaint.2. The Administrative Law Judge also recom-mended that Respondent be ordered to furnish to theUnion copies of all charges presently on file with anyFederal, state, or local agency, alleging that Respon-dent has discriminated because of race, color, na-tional origin, religion, or sex together with copies ofall administrative and court decisions relevant theretoand information as to the correct status of all suchcharges. For the reasons set forth below and in Wes-tinghouse, supra, we find that the Union is entitled tothis information insofar as it relates to employees rep-resented by the Union, provided that Respondentmay delete the names of the charging parties. Unlikethe statistical information requested by the Union, asdiscussed above, the Union must demonstrate the rel-evance of the charges. We find that the Union hasdone so. Respondent has recognized the Union as thecollective-bargaining representative for certain em-ployees at five of its plants. The collective-bargainingagreement executed by the parties on November 26,1973, contains a clause prohibiting discrimination onthe basis of race, religion, color, age, sex, or nationalorigin. During the negotiations related to this con-tract, several proposals dealing with the subject ofdiscrimination were presented and discussed. TheUnion's general counsel also testified that the partiesdiscussed Rowe v. General Motors Corporation, 457F.2d 348 (5th Cir. 1972), wherein Respondent hadbeen found to have engaged in discriminatory promo-tional practices at its Atlanta plant, a facility not in-volved in this unfair labor practice proceeding. Dur-ing the contract negotiations the Union used Rowe asan indication of the fact that General Motors did havea discriminatory policy, asserting that similar em-ployment patterns existed at plants the Union repre-sented. Respondent stated that it did not discrimi-nate, and that the facts concerning the Atlanta plantwere different from those at any plants the Unionrepresented. The Union's representatives replied thatthe Union was looking for data that would pinpointthe problems that did exist. In addition, on Septem-ber 7, 1973, the chairman of the Equal EmploymentOpportunity Commission filed a commissioner'scharge against Respondent alleging discrimination onthe basis of race, sex, and national origin with regardto recruitment, hiring, selection, job assignment, pro-motion, transfer, training, layoffs and recall, compen-sation, discipline, benefits, and other terms and condi-tions of employment at eight of Respondent'sdivisions, none of which is involved herein. On Sep-tember 25. 1974, Respondent supplied the Union witha summary of discrimination charges which had beenfiled against Respondent but with insufficient detailto satisfy the Union. Thus, the Union has demon-strated a need for the charges in order to determinethe areas of employee complaints. thereby providing243 NLRB No. 19186 GIENERAL MOTORS CORP.the basis for further remedial action during contractnegotiations or through the greivance procedure. TheUnion has not, however, demonstrated the relevanceof the charges relating to employees it does not repre-sent. Respondent need not produce charges which re-late only to nonunit employees. Furthermore, theUnion has not demonstrated the need for the namesof the persons filing the respective charges. Accord-ingly, we shall order Respondent to furnish copies ofall charges against Respondent relating to employeesrepresented by the Union along with any relateddocuments and information regarding the status ofthese charges provided that Respondent may deletetherefrom the names of the charging parties.3. Finally, the Administrative Law Judge recom-mended that Respondent be ordered to furnish theUnion with a copy of the most current affirmativeaction programs filed pursuant to Executive Order11246 and Revised Order 4 of the Office of FederalContract Compliance Programs. We find merit to Re-spondent's exceptions on this point. Respondent hasrefused to supply the Union with its affirmative ac-tion plans (AAPs) although it has furnished theUnion with a copy of the work force analysis portionof the AAPs for 1974 and 1975 while contending thatit is not obligated to do so. For reasons set forth inWestinghouse, supra, we will not require Respondentto furnish a copy of the AAPs' inasmuch as theUnion has not affirmatively established a need forthat information.The work force analysis includes a listing of all jobtitles in a plant with the corresponding wage ratesshown in lines of progression and a listing of the num-ber of incumbents by sex and minority designation. Itis evident that certain data contained therein is rel-evant and, indeed, has been requested specifically bythe Union as is discussed in paragraph 1, above.wherein we find that Respondent must produce theinformation. Therefore, we shall order Respondent tofurnish the Union with the current work force analy-ses provided that Respondent may delete therefromany information not related to the data referred to insubparagraphs 7(d) through (h) of the complaint.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Gen-eral Motors Corporation, its officers, agents, succes-sors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively with Interna-2 See Westinghouse, supra at 116tional Union of Electrical, Radio and Machine Work-ers. AFI. CIO-CLC. as the exclusive collective-bar-gaining representative of the production andmaintenance employees at its plants in New Bruns-wick, New Jersey: Dayton. Ohio: Kettering. Ohio:Warren, Ohio: and Rochester. New York, by refusingto furnish the Union with information relevant topossible race or sex discrimination or to the advance-ment of equal employment opportunity for femaleand minority group employees.(b) In any like or related manner interfering with.restraining, or coercing emploxees in the exercise oftheir rights guaranteed in Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Furnish to the Union. in accordance with theprocedures set forth in the foregoing Decision, thefollowing information pertaining to the employeesrepresented by the Union:I ) A copy of Respondent's most current workforce analyses contained in the affirmative actionprograms filed pursuant to Executive Order No.11246 and Revised Order No. 4 of the Office ofFederal Contract Compliance Prograins.(2) Copies of all charges presently on file withany Federal, state, or local agency. alleging thatRespondent has discriminated because of race.color, national origin, religion, or sex, togetherwith copies of all administrative and court deci-sions relevant thereto, and information as to thecorrect status of all such charges, provided thatRespondent may delete therefrom the names ofthe charging parties.(3) The number of males and females, blacks.and Spanish-surnamed persons hired, togetherwith their job titles and classifications into whichthey were hired, during each month of the mostrecent 12-month period.(4) The number of employees by race, sex,and Spanish surname who have less than -yearseniority, 1-2 years' seniority. 3-4 years' senior-ity, 5-9 years' seniority. 10 19 years' seniority,and 20 or more years' seniority.(5) The number of black and Spanish-sur-named employees, together with their respectivejob titles and classifications and their respectiveyears of service as of the end of the year, for themost recent 12 month period, with a designationof whether these employees are on incentive orday work jobs and of their base earnings.(6) The number of female employees, togetherwith their job titles and classifications and yearsof service for the most recent 12-month period,with a designation of whether these employees187 )ECISIONS OF NATIONAL LABOR RELATIONS BOARDare on incentive or day work jobs and of theirbase earnings.(7) The number of promotions or upgrades forthe most recent 12-month period broken downby race, sex, and Spanish-surnamed persons, andthe race, sex, and whether Spanish-surnamed foreach of these upgraded employees, including ashowing of the sex of all white, black, and Span-ish-surnamed employees, i.e., white male, whitefemale, black male, black female, Spanish-sur-named male, Spanish-surnamed female.(b) Post at each of the plants where the Union isthe collective-bargaining representative of Respon-dent's production and maintenance employees copiesof the attached notice marked "Appendix."3Copiesof said notice, on forms provided by the RegionalDirector for Region 9, after being duly signed by Re-spondent's authorized representative, shall be postedby Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be. andit hereby is, dismissed insofar as it alleges violationsnot found herein.MEMBER MURPHY, dissenting:This is the eighth decision in 8 months which hasissued in the EEOC information disclosure area.4Each decision goes further than the last.5Here the Board is ordering the Employer to com-pile literally thousands of statistics concerning em-ployees and former employees in five different plants.The Board is also ordering the Employer to preparesimilar statistics concerning the seniority of its minor-ity, female, and Spanish-surnamed employees for upto 20 years. In so doing the Board is unconcerned3 In the event that this Order is enforced by a Judgment of a United Statescourt of appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."'Title VII of the Civil Rights Act of 1964. 42 U.S.C. §2000(e).Westinghouse Electric Corporation. 239 NLRB 106 (1978): The East Da;'-ton Tool and Die Co.. 239 NLRB 141 (1978): Safewav Stores. Incorporated.240 NLRB 836 (1979); Automation Measurement Division, The BendirCorporation. 242 NLRB No. 8 (1979): The Bendix Corporation, 242 NLRBNo. 170(1979); Markle Manufacturing Compansv of San Antonio. 239 NLRB1353 (1979); Kentile Floors, Inc., 242 NLRB No. 115 (1979)with the burden it is placing on the Employer here orwith the cost involved.6Although there is a great dealof awareness in the United States these days as to thecost of regulation, evidently there is not enough.'Unlike the other decisions in this area, the Board inthis case has additionally ordered the Employer tosupply numerous combinations of statistics involvingemployees and former employees which are "con-tained somewhere in Respondent's records."8This"Remedy" is outside the Board's power to effectuate,as indeed it should be.In order to put this case in its proper perspective, itis necessary to set forth the items (hereinafter referredto by item number), which the Board has ordered theEmployer here to produce:(I) A copy of Respondent's most current workforce analyses contained in the affirmative actionprograms filed pursuant to Executive Order No.11246 and Revised Order No. 4 of the Office ofFederal Contract Compliance Programs.9(2) Copies of all charges presently on file withany Federal, state, or local agency, alleging thatRespondent has discriminated because of' race,color, national origin, religion, or sex, togetherwith copies of all administrative and court deci-sions relevant thereto, and information as to thecorrect status of all such charges, provided thatRespondent may delete therefrom the names ofthe charging parties.(3) The number of males and females, blacks,and Spanish-surnamed persons hired, togetherwith their job titles and classifications into whichthey were hired, during each month of the mostrecent 12-month period.(4) The number of employees by race, sex,and Spanish surname who have less than -yearseniority, 1-2 years' seniority, 3-4 years' senior-ity. 5-9 years' seniority. 10-19 years' seniority,and 20 or more years' seniority.(5) The number of blacks and Spanish-sur-named employees, together with their respectivejob titles and classifications and their respectiveyears of service as of the end of the year, for themost recent 12-month period, with a designationof whether these employees are on incentive orday work jobs and list their base earnings.I The Employer points out that compiling this information requested bythe Union -and ordered by the Board-would entail "18-20 thousand manhours" of work. The majority. although recognizing this tremendous costfactor, merely tells the parties to bargain about it. If that fails, the majoritycavalierly leaves it to "the compliance stage of proceeding."The Commission on Federal Paperwork estimated recently that Federalregulation and recordkeeping currently cost private industry from $25 billionto $32 billion a year Murra5 1. Weidenbaum and Robert De Fina stated."The cost of Federal regulation of economic actlsit.'" American EnterpriseInstitute, May 1978. p. 30.'AIJD. sec III.D.3 par 17. 1 4.Hereinafter called OF((''P188 GENERAl. MOT()RS CORP.(6) The number of female employees, togetherwith their job titles and classifications and yearsof service for the most recent 12-month period,with a designation of whether these employeesare on incentive or day work jobs and list theirbase earnings.(7) The number of promotions or upgrades forthe most recent 12-month period broken downby race, sex, and Spanish-surnamed persons, andthe race, sex, and whether Spanish-surnamed foreach of these upgraded employees, including ashowing of the sex of all white, black, and Span-ish-surnamed employees, i.e., white male, whitefemale, black male, black female, Spanish-sur-named male, Spanish-surnamed female.Having shown neither relevancy nor the necessityof collective bargaining, it is obvious that the Unionis not entitled to any of the above informationa I saythis even though I do not doubt that this Unionwhich has been a prime mover for equality in theworkplace--seeks this information with the best ofmotives. The Union is dedicated to bettering theworking conditions of its members and is equallydedicated to wiping out any vestige of employmentdiscrimination based on artificial grounds. ThisUnion and its general counsel have contributed im-mensely to achieving these goals. Although I do notfault them for bringing these actions to test the appli-cability of the statute, I do not agree that these docu-ments are properly obtainable under the National La-bor Relations Act, as amended, 29 U.S.C. §151, etseq. My reasons for dissenting are stated in Westing-house and East Dayton, supra. Suffice it to say herethat I believe the Board's primary purpose is to bringthe parties to the collective-bargaining table, not torequire unions to file protective suits against employ-ers under Title VII and other fair employment prac-tice laws as the Board has unwisely decided to do inthese decisions. This, I fear, will only lead to a greatmischief.Work Force AnalysisAlthough my colleagues of the majority have de-cided correctly not to order the Employer here to fur-nish the Union with its "most current affirmative ac-tion programs filed pursuant to Executive Order11246 and Revised Order 4" of OFCCP, they haveordered the Employer to turn over to the Union its"most current work force analyses" (WFA).'°The Administrative Law Judge points out in his Decision that the Em-ployer advanced no IO(b) defense in its brief although it was raised in itsanswer to the complaint. However. Sec. 10(b) of the Act is inapplicable sincethe request and refusal occurred within 6 months prior to the filing of thecharge.As I first stated in my dissent in Westinghouse, su-pra, the main purpose of AAPs and WFAs is to en-able employers to monitor their own fair employmentpractice programs and to provide equality of oppor-tunity to applicants and employees without regard tothe artificial standards of race, creed, color. sex, ornational origin. The goal of compliance with our Na-tion's primary equal employment opportunity policyis the reason why Executive Order 11246 and TitleVII of the Civil Rights Act of 1964 require employersto report to the Office of Federal Contract Compli-ance Programs and to the Equal Employment Oppor-tunity Commission and why these Government agen-cies are statutorily mandated to keep these reportsconfidential. 'In this regard, section 706(b) of title VII states:If the Commission determines after ... investiga-tion that there is reasonable cause to believe thatthe charge is true, the Commission shall en-deavor to eliminate any such alleged unlawfulemployment practice by informal methods ofconference, conciliation and persuasion.And section 706(b) of title VII makes it perfectlyclear that:Nothing said or done during and as a part of...informal endeavors [as concilation] may be madepublic by the Commission, its officers or employ-ees, or used as evidence in a subsequent proceed-ing without the written consent of the personsconcerned.Ignoring the provisions of title VII, the Board hasdirected that the work force analyses' be turned over1 Sear, Roebuck and Company .E EOC., 581 F.2d 941, 947 (D.C Cir1978). There the court held that the legislative history of title Vll demon-strates that the purpose of the prohbhition against disclosure contained insecs. 709(e) and 709(h) "was to forbid disclosure of sensitive data to an)persons outside the government." See also Burlington Northern, Inc., v.EEOC. 582 F.2d 1097 (7th Cir 19781.See Natural Resources Defense Council. Inc. v. Securiies & Exchange (Com-mission. 19 FEP Cases 724 (D.C.Cir. 19793, holding that the SEC actedreasonably in deciding not to require disclosure to stockholders by corpora-tions of data from the EEO- I reports.41 CFR 60-2.1 I(a), sec. 60 2.1 I(a) of Revised Order 4 of OFC(CP states:Workforce analysis ...is defined as a listing of each job title asappears in applicable collective-bargaining agreements or pa roll rec-ords (not job group) ranked from the lowest paid to the highest paidwithin each department or other similar organizational unit includingdepartmental or unit supervision. If there are separate work units orlines of progression within a department a separate list must be pro-vided for each such work unit. or line, including unit supervisors. Forlines of progression there must be indicated the order of jobs in the linethrough which an employee could move to the top of the line. Wherethere are no formal progression lines or usual promotional sequences,job titles should be listed by department. job families, or disciplines, inorder of wage rates or salar) ranges. For each job title the total numberof male and female incumbents, and the total number of male andfemale incumbents in each of the following groups must he given:Blacks, Spanish-surnamed Americans. American Indians., and Orien-tals The wage rate or salary range for each job title must he glen Alljob titles. including all managerial job titles, must be listedIX9 DECISIONS OF NA'IONAL LABOR RELATIONS BOARIto the Union "provided that Respondent may deletetherefrom any information not related to the data re-ferred to in subparagraphs 7(d) through (h) of thecomplaint." However, the majority neglects to specifywhat part of the information called for in section 60(i.e., in the work force analysis), is in fact "unrelated"to the statistical data requested by the Union. As inWestinghouse, the majority's failure here to describewith any specificity what material in the work forceanalyses is "unrelated" makes it impossible for theEmployer to ascertain exactly what it is being orderedto do. Thus, I am compelled to dissent from whateverit is the Board is attempting to do here.EEO Charges, Administrative and Court DecisionsIn paragraph two of the Order herein, the Board isrequiring the Employer to supply the Union withcopies of all charges on file with "any Federal, state,or local agency" together with copies of all adminis-trative and court decisions concerning these chargesand information concerning the current status of eachcharge. The Board has provided that the Employermight delete the names of the charging parties fromthese documents. As I have stated in a number ofdecisions," the Board's attempt to protect the confi-dentiality of these employees by deleting their namesis, although well intended, ineffective. Anyone whohas ever seen such charges and administrative deci-sions would immediately inform my colleagues that itis very simple to deduce the names of the chargingparties from the information supplied in the chargeitself or in the administrative decision. I dissent fromthe Board's decision to violate the confidentiality ofemployees and employers for all of the reasons Istated in my dissents in Westinghouse and BendixCorporation, supra.EEO Statistical DataThe Board has ordered the Employer to preparecharts containing massive amounts of statistics aslisted in items 3 through 7 above. General Motors hasapproximately 30,000 employees in the five cities cov-ered by the Board's Order. The record does not showwhat the amount or frequency of turnover has beenat these various plants for the disclosure period or-dered by the Board, but in plants of this size there arenumerous hirings and departures over any 12-monthperiod.Therefore, in order to comply with items 3 through7 directing the production of five sets of statistics andinformation of various types for each month of themost recent 12-month period, the Employer will haveaJ See fn. 5, supra.to supply the Union with at least 60 charts for eachplant or 300 charts for all five plants. Records willhave to be culled to obtain the number of males, fe-males, blacks, and Spanish-surnamed persons hiredtogether with their job titles (each month), and theclassifications into which they were hired and nowoccupy. To say the least this is a time consuming andnonproductive undertaking.Item 4 above requires the Employer to compile sta-tistics concerning blacks and Spanish-surnamed em-ployees with job titles, classifications, seniority, worktype, and amount of pay. Item 5 requires the samestatistics concerning female employees.The Board has also ordered this Employer in item6, above, to prepare charts for every month for themost recent 12 months showing the number of em-ployees by race, sex, and Spanish surname showingthe job level of each upgraded employee prior to andsubsequent to each such upgrade and the race, sex,and whether Spanish surnamed fior each of these up-graded employees.But this is not all. The Board has further directedthe Employer to prepare documents showing the se-niority of employees by race, sex, and Spanish sur-name from I year to 20 years.The Employer might just as well stop producingautomobile parts and accessories and put everyone towork compiling these statistics. And I must empha-size that all of this material is required to be suppliedfor the Employer's plants in five different cities-namely, New Brunswick, New Jersey; Dayton, Ohio;Kettering, Ohio; Warren, Ohio: and Rochester, NewYork.It cannot be disputed that forcing any employer tocompile statistics of this magnitude is on its face bur-densome under Section 8(a)(5) of the National LaborRelations Act and borders on harassment, notwith-standing the Order to bargain about costs.'4Further-1 As noted in our decision in United Aircrali Corporation (Pratt and Whit-ney Division), 192 NLRB 382. 389 (1971): "An employer, ifit is to fulfill itsbargaining obligation under Section 8(a)15), is required to furnish relevantinformation requested by the employee representative. But it does not followthat the Union is entitled to such information in the exact foirm or on theexact terms requested. 'I is sufficient if the information is made available in amanner not so burdensome or time-consuming as to impede the process of bar-gaining.' Good-faith bargaining requires only that such information be madeavailable at a reasonable time and in a reasonable place and with an oppor-tunity for the Union to make a copy of such information if it so desires.' "(Emphasis supplied.) This case arose in the context of the administration ofa collective-bargaining contract and a strike settlement agreement. Implicitin the quoted passage is the notion that a union's demands upon an em-ployer for information must not be burdensome or unreasonable.Upon application for enforcement in Lodges 743 and 1746, InternationalAssociatlion of Machinists and Aerospace Workers, A FL (-10 v. United Air-craft Corporation, 534 F.2d 422 (1975). cert. denied 429 U.S. 825 (1976), theSecond Circuit agreed with the Board's finding that the employer had notviolated Sec. 8(a)(5) of the Act by refusing to furnish certain personnel infor-mation to the union since the union did not accept the employer's terms thatit pay for the preparation and reproduction of the records. The court agreed190 GENERAL MOTORS CORP.more, I fail to see that the data to be compiled by thishorrendous task are relevant to collective bargaining.In my earlier dissents in iUestinghouse and EastDayton, supra, I warned that the Board was gettinginto an area where it had no expertise and that it wasdangerous for an agency dedicated to the principlesof collective bargaining to do so. I sadly concludethat the Board's entry into this area can create onlyconfusion leading to more charges, less settlements,more hearings, more decisions, more litigation in thecourts, and-I emphasize-more confusion in the lawof the workplace and more delay under the NationalLabor Relations Act. This decision is proof of that.and I dissent.with the Board's conclusion that the cost and burden of complying with theunion's request for information should rest with the union. So too,. here. isthis principle applicable. Why my colleagues feel constrained to impose onthe Employer herein an obligation which they felt too burdensome to imposeon another employer in a similar context escapes me. See also Globe-Union.Inc. 233 NLRB 1458 (1977). where the Board found the request not burden-some where a maximum time of 100 staff hours was necessars to complywith the union's request and the records were already available.APPENDIXNorcn(E To EMPI.OYEiESPOSTED BY ORDER OF THENATIONAL LABOR RlATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportuni-ty to present their evidence, the National Labor Rela-tions Board has found that we violated the NationalLabor Relations Act and has ordered us to post thisnotice and to carry out its provisions.WE WILL NOT refuse to bargain collectivelywith International Union of Electrical, Radioand Machine Workers, AFL-CIO-CLC, as theexclusive representative for collective-bargainingpurposes of our production and maintenanceemployees at our plants in New Brunswick. NewJersey; Dayton, Ohio; Kettering, Ohio; Warren,Ohio; and Rochester, New York, by refusing tofurnish the Union information relevant to possi-ble race or sex discrimination or to the advance-ment of equal employment opportunity for fe-male and minority group employees.WE WILL NOT in any like or related mannerinterfere with, restrain. or coerce our employeesin the exercise of their rights guaranteed in Sec-tion 7 of the National Labor Relations Act.WE Wnl.L furnish to the Union such informa-tion as was required by the National Labor Rela-tions Board in its Decision and Order.GENERAI. MO()ORS CORPORA IONDECISIONSIAIIMENT ()I 11t: CASIBIRRNARI) Rl.s. Administrative Law Judge: Pursuant to acharge filed on April 9. 1975. and a complaint issued onJune 26h. 1975, a hearing was held in this proceeding onJune 14 and July 8. 1976. at Cincinnati, Ohio. At issue iswhether Respondent has refused to furnish certain infirma-tion to the Charging Party in violation of Section 8(a)(5) ofthe Act. Briefs were received from all parties on or aboutSeptember 20, 1976.Upon the entire record and after due consideration of thebriefs filed by the parties, I make the following:FIN)IN(;S ()Of FA('II. Jt;RISt)DI( tONRespondent. a Delaware corporation, is engaged in themanufacture and sale of' automobile parts and accessoriesat its plants in New Brunswick New Jersey: Dayton, Ohio:Kettering. Ohio; Warren. Ohio: and Rochester, New York.During the 12 months preceding the hearing, a representa-tive period, each of the foregoing plants had a direct out-flow of goods valued in excess of $50,000 which it sold andcaused to be shipped from said plant directly to points lo-cated outside the State in which each plant is located. Re-spondent's answer to the complaint concedes, and I find.that Respondent is. and has been at all times material, anemployer engaged in commerce within the meaning of Sec-tion 2(2) and 6) of the Act.II, ttlE SAIL S OF()I I1 I.ABR OR(ANIAIION()The answer admits, and I find, that International Unionof Electrical. Radio and Machine Workers. AFI. CIOCLC. is a labor organization within the meaning of Section2(5) of the Act.11. t111 FIA(IUAI SIFI IN(iA. The BackgroundFor some years. Respondent has recognized the Union asthe collective-bargaining representative of the productionand maintenance employees at five of its plants in NewJersey, Ohio. and New York.Pursuant to resolutions passed at its 1972 conventionaimed at eradicating racial and sex discrimination in allplants in which the Union is the collective-bargaining rep-resentative, in 1973 the Union began an internal nvestiga-tion in which local unions were required to reveiw "con-tracts and practices in their plants" to determine theexistence of or the potential for such discrimination.Around the same time, the Union undertook to bargain anew agreement covering the five plants of Respondent atwhich the Union is the bargaining representative: in thecourse of these negotiations, the Union began requestinginformation relating to the subject of discrimination.191 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union's general counsel, Winn Newman, testifiedthat the Union was aware of the case of Rowe v. GeneralMotors Corporation, 457 F.2d 348 (5th Cir. 1972), in whichRespondent had been found to have engaged in discrimina-tory promotional policies at its Atlanta plant, largely on thebasis of a statistical analysis, and the Union told Respon-dent it believed that "we had pretty much the same kind ofsegregated patterns in the plants we represented." TheUnion asked for "data to pinpoint the kind of changesneeded." By letter of July 16, 1973, not in the record, theUnion requested certain information not specified at thehearing.By letter dated July 27, written to Edward Hodge, Re-spondent's chief negotiator in dealing with the Union, Wil-liam Pierce, the Union's principal negotiator, requested in-formation relating, inter alia, to the monthly hiring patternon the basis of sex at each plant from November 20, 1970,through the most current month in 1973; a year-end break-down as of 1970, 1971, and 1972 at each plant location ofthe employee complement on the basis of sex and minority,together with job titles, years of service, and a designationof whether the employees were on incentive or dayworkjobs, as well as their base rates compared to their averagepiecework earnings; and copies of all discriminationcharges filed and decisions and Orders issued involving Re-spondent under various state and Federal statutes and Ex-ecutive Orders. The letter noted that the Union would ac-cept the information in such form "as may be convenient tothe Corporation."On August 7, 1973, Respondent gave the Union somedetailed information showing employee classifications ateach plant as of March 18, 1973, indicating male and fe-male incumbents and the applicable wage rate or range. Byletter of August 29, 1973, Hodge stated that all the informa-tion requested was not available but supplied the Unionwith some detailed information, by job classification, aboutthe sex and minority composition of the work force as ofMarch 18, 1973.'On September 7, 1973, the Chairman of the Equal Em-ployment Opportunity Commission (EEOC) filed a com-missioner's charge against Respondent with respect to eightof its divisions, none which include the plants which con-cern us here, alleging that Respondent had violated titleVII of the Civil Rights Act of 1964 "by discriminating onthe basis of race, sex and national origin respectively, withregard to recruitment, hiring, selection, job assignment, pro-motion, transfer, training, layoffs and recalls, compensa-tion, discipline, benefits, and other terms and conditions ofemployment." The commissioner's charge further allegedthat the instant Union and another union had acquiesced inmany of these alleged discriminatory practices of Respon-dent and had "failed fairly and equally to represent blacks,females, Spanish-surnamed Americans, and other minori-ties."During the negotiations the Union continued to press forthe requested information to no avail. On November 14,1973, Newman, by letter, reiterated the Union's request forI The August 29 letter is in evidence both as G.C. Exh. 6 and Resp. Exh.3. It seems obvious that the attachments appended to Resp. Exh. 3 are theones which were sent to the Union with that letter, rather than the singlepage attached to G.C. Exh. 6.copies of "charges, complaints. settlements, and other mat-ters involving General Motors' civil rights problems." TheUnion had advanced certain contract proposals aimed ateliminating discrimination which were rejected by Respon-dent. On the day of contract execution. November 26. 1973,the Union handed Respondent a letter withdrawing its pro-posals relating to race and sex discrimination and "reserv-ing all rights to continue its pending suits and to take otherappropriate action to eliminate all discriminatory prac-tices." In February 1974, at one of the quarterly meetingsof the General Motors-IUE conference board, generalcounsel Newman asked Hodge for the information previ-ously requested. Hodge said "they would need more timeon it."'On July 9, 1974, Pierce wrote to Hodge. summarizing theforegoing history and making "a renewal of our request,incorporating all earlier requests fr race and sex data notfurnished." The letter listed five separate categories of re-quested information on a plant-by-plant basis (and broughtthe request up to date as of June 30, 1974): four of thecategories dealt with statistical information on a sex andminority basis,3and the fifth sought a list of and copies ofcomplaints and charges filed against General Motors in ad-dition to copies of administrative decisions, court decisions.and conciliation or settlement agreements relevant to suchcharges. On September 25, 1974, Respondent furnished theUnion with a summary of discrimination charges whichhad been filed against Respondent but without supportingdetail. No copies of the charges were furnished. Newmantold Respondent that the information supplied was "totallyunresponsive." At the same time Respondent furnishedsome fairly detailed statistical information to the Union butwhich again did not satisfy the Union requests.4According to Newman Respondent stated that it was notgoing to furnish any additional data, and Newman threat-ened to file a charge with the Board. I think Hodge's testi-mony-that he said he was willing to "explore" the requestsfurther is probably more reliable; Newman's recollectionof the sequence of events seemed somewhat hazy. At theend of October Hodge presented the Union with an analysisof racial and sex data at one plant for 2 or 3 years, includ-ing hiring information. The analysis, for various reasons,did not comply with the Union's requests.Either in October 1974 or January 1975 the Union askedRespondent to furnish a copy of the affirmative action pro-gram (AAP) which Respondent was required to furnish tothe government pursuant to regulations issued by the Officeof Federal Contract Compliance (OFCC) in accordancewith Executive Order 11246. In March 1975 Newman again2 Hodge's testimony, closely read, is not materially different from New-man's. i.e., that Respondent never definitely refused the requests. AlthoughHodge testified that on a number of occasions he gave reasons for not sup-plying information, he would later either give some information on the sub-ject or, as at an August 1974 meeting, say he "would take the request underadvisement ...[landj would get back" to the Union, as Hodge testified. As tothe charges, howexer. Hodge seemed firm from the beginning against releas-ing them.Encompassing and enlarging upon some of the categories previously re-quested in July 1973.'The only information supplied which pertained to each plant was evi-dently based on the forms filed by Respondent with EEOC. showing a break-down b minority and sex at the end of 1971. 1972. and 1973 in five broadgroupings of employee functions.192 GENERAL MOTORS CORP.asked Hodge for the earlier requested material. In April theUnion filed the underlying charge here. Sometime subse-qent to September 1975 Respondent supplied to the Uniona copy of the nationwide "affirmative action program for-mat" which it had negotiated in that month with appropri-ate government agencies and which was to be applied to allof its facilities uniformly. In November 1975 Respondentfurnished the Union with a copy of the "workforce analy-sis" which is part of an AAP. The work force analysis.which is not in evidence, appears to he simply a listing of alljob titles in a plant (with corresponding wage rates) shownin lines of progression, if any, listing the number of incum-bents by sex and minority designation. The work forceanalysis supplied in November 1975 pertained to 1974; in1976 Respondent again furnished the Union with a copy ofthe most recent work force analysis. pertaining to the year1975.B. The IssuesBased on the previously described continuing and cumu-lative history of the Union's requests for information. thecomplaint as issued alleged the following:7. Since on or about July 27, 1973, and continuing todate, the Union has requested, and continues to re-quest, that Respondent supply it with the followinginformation and data:(a) A copy of all Affirmative Action Plans filed byRespondent with any federal. state, or local agency.(b) A copy of all conciliation and other settlementagreements relating to race, national origin or sex en-tered into by Respondent.(c) A copy of all charges filed with any federal.state, or local agency, alleging that Respondent hasdiscriminated because of race, color, national origin,religion or sex, together with a copy of all administra-tive and court decisions and conciliation and settle-ment agreements relevant thereto, and information asto the correct status of all such charges.(d) The number of males and females, blacks andSpanish-surnamed persons hired, together with theirjob titles and classifications into which they were hired,during each month from November. 1970 to date.(e) The number of employees by race, sex and Span-ish-surnamed who have less than one year seniority, 1-2 years seniority, 3-4 years seniority. 5-9 years senior-ity, 10- 19 years seniority, and 20 or more years senior-ity.(f) The number of blacks and Spanish-surnamedemployees, together with their respective job titles andclassifications and their respective years of service as ofthe end of each year, from 1970 through 1974, with adesignation of whether these employees are on incen-tive or day work jobs and list their base earnings.(g) The number of female employees, together withtheir job titles and classifications and years of servicefor 1973 and 1974, with a designation of whether theseemployees are on incentive or day work jobs and listtheir base earnings.(h) The number of promotions or upgrades for the12-month period ending December 31, 1974. brokendown by race, sex and Spanish-surnamed personsshowing the job level of each upgraded employee priorto and subsequent to each such upgrade and the race.sex and whether Spanish-surnamed for each of theseupgraded employees, including a showing of the sex ofall white, black and Spanish-surnamed employees, i.e..white male, white female, black male, black female,Spanish-surnamed male. Spanish-surnamed female.It is obvious that the Union has not, in fact. requested allof the foregoing information since "on or about July 27.1973." However. it is clear that beginning around that dateand continuing to the time of the hearing the Union hasasked Respondent. at one time or another, to furnish thedescribed information.' There can be no doubt that fromthe time of its original request in July 1973 until the date ofthe hearing the Union continued to seek the informationoriginally requested and that which it subsequently re-quested, intended that the requests be kept current? andnever abandoned, any of its requests. While Respondent'sanswer to the complaint asserted that the complaint wastime barred by Section 10(b) of the Act, it did not repeatthat assertion at the hearing, and it advances no Section10(b) defense in its brief.C. General PrinciplesSubsumed in an employer's duty to bargain with the cho-sen representative of its employees is the requirement thatthe employer furnish "such information as is necessary tothe proper discharge of the duties of the bargaining agent."N. L.R.B. v. 1Whitin Malchine WIorks. 217 F.2d 593. 594 (4thCir. 1954). In N.L.R.B. v. Acmne Industrial Co.. 385 U.S.432. 437 (1967), the Supreme Court stated the standardbroadly: "[The Board] was only acting upon the probabilitythat the desired information was relevant, and that it wouldbe of use to the union in carrying out its statutory dutiesand responsibilities."' Insofar as the Union here sought in-formation relating to possible race and sex discriminationfor use in the 1973 negotiations and continued to seek suchinformation thereafter for use in future bargaining, it wasplainly seeking information which could be deemed rel-evant to its authority. In Eriporium Capwell Co. v. 4'esternAddition Community Organi:ation. 420 US. 50, 66, 69(1975), the Supreme Court gave voice to an unassailabletruth: "Plainly, national labor policy embodies the princi-ples of nondiscrimination as a matter of highest priority." Itfollows, as the Court went on to say, that "Itihe eliminationof discrimination and its vestiges is an appropriate subjectof bargaining." Since a union may properly insist upon bar-At the hearing General Counsel moved to amend the complaint so as tosubstitute, in item (f) above. the words "1970 to date" for the words 1970through 1974"; in item (g) to substitute the word "1973 and in successiveyears" for the words "1973 and 1974": and in item (h) to add after the words"December 31. 1974." the words "and for each successive calendar year."The purpose of the amendments was to indicate that the requests have beencontinuing ones. their scope expanding with the passage of time. I grantedthe motion to amend.6 See the Union's July 9, 1974. letter updating its Jul) 1973 request toinclude 1974 information.' Followed in L. RB. v Rockwell-Standard Corporation, Transmissionand Arel Division. Forge Divrsion. 410 F.2d 953. 957 (6th Cir 1969), andGeneral Electric Co. v. N L.R.B. 466 F 2d 1177, 1182 (6th Cir. 1972).193 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining about invidious discrimination, it may also demandfrom an employer information which would be relevant tothe existence of discrimination.In the contract executed by the parties on November 26,1973, the special emphasis given to the subject of equalemployment opportunity is highlighted in a preface to theagreement which states, "General Motors Corporation andthe IUE-AFL CIO-CLC recognize their respective respon-sibilities under federal, state, and local laws relating to fairemployment practices. The Company and the Union recog-nize the moral principles involved in the area of civil rightsand have reaffirmed in their collective-bargaining agree-ment their commitment not to discriminate because of race,religion, color. age, sex or national origin." A section of theagreement entitled "Recognition of Rights" provides, "It isthe policy of General Motors and IJE AFL CIO CLCthat the provisions of this agreement be applied to all em-ployees covered by this agreement without regard to race,color, sex, religion, age or national origin. Any claims ofviolation of this policy may be taken up as a grievance,provided that any such claim must be supported by writtenevidence by the time it is presented by the Shop Committeeat a meeting with Management." Thus, by their contract,the parties committed themselves to a grievable "policy" ofnondiscrimination. Insofar as the Union's continuing pur-suit of pertinent information constituted an effort to deter-mine whether that contractual policy was being imple-mented, it may be considered a legitimate effort by theUnion to monitor and police the terms of the bargainingagreement. Finally, to the extent that the Union's informa-tion demands encompassed employer commitments to Fed-eral agencies which might have the effect of creating con-flicts with the provisions of the bargaining agreementbetween the Union and Respondent. the requisite relevancewould clearly be established.8D. The Specific Requests lor InJortmtlionI. Item 7(a)Item 7(a) of the complaint alleges that Respondentshould have furnished to the Union "a copy of all Affirma-tive Action Plans filed by Respondent with any Federal.state, or local agency."Government contractors such as Respondent are re-quired by Executive Order 11246 to take affirmative actionto eradicate race and sex discrimination in their employ-ment practices. Order 4, issued by the OFCC, requires gov-ernment contractors to develop written "affirmative actionI see no need here to explore the question of the extent to which. ascontended by the Charging Party and the General Counsel. "the Union'sduty of fair representation includes an obligation to fulfill its duty by work-ing to prohibit sex and racial discrimination" (G.( brief). In Local UnionNo. 12, United Rubber Workers of America v. N.L.R.B.. 368 F.2d 12, 18(1966). the Court of Appeals lor the Fifth Circuit stated. "Undoubtedly, theduty of fair representation can be breached by discriminatory inaction inrefusing to process a grievance as well as by active conduct on the part of theUnion." Whether a union may be held to have violated its duty of flairrepresentation by merely failing to seek out information relevant to the issueof the existence of invidious discrimination in the workplace, or whether thebreach only occurs when a union may be said to have acquired sufficientknowledge of discrimination reasonably to cause it to examine into the mat-ter, raises complicated questions which need not be faced here.programs" for each of their facilities. Those programs con-tain procedures for the achievement of equal employmentopportunity. Section 60 2.10 of Revised Order 4 presentlydescribes an AAP as follows:An affirmative action program is a set of specific andresult-oriented procedures to which a contractor com-mits himself to apply every good faith effort ...anacceptable affirmative action program must include ananalysis of areas within which the contractor is defi-cient in the utilization of minority groups and women,and further, goals and timetables to which the contrac-tor's good faith efforts must be directed to correct thedeficiencies and, thus, to achieve prompt and full utili-zation of minorities and women, at all levels and in allsegments of his work force where deficiencies exist.While AAPs must, inter all/i contain sections called a"workforce analysis" and an "underutilization analysis." itwould appear that such requirements swere not included, atleast in their present form, until the amendment of Order 4,efifective Juls 12, 1974.As indicated above. Respondent has supplied to theUnion the "workforce analysis" portion of its AAPs for theyears 1974 and 1975, although it apparently contends thatit is under no legal obligation to do so. It does not appearthat Respondent has also furnished the "underutilizationanalysis." The Union requests that Respondent furnish theentire AAP, noting, however, in its brief, that "we do notexpect to receive proprietary information that is not rel-evant to the scope of our representation and our need tofulfill our obligations under Title VII."As the bargaining representative of the employees, theUinion has a vital interest in commitments made by Re-spondent to a government agency which affect Respon-dent's personnel policies. It seems clear from the record thatthe AAP spells out detailed projections and procedures forreaching specific goals related to such matters as assign-ments, hires, transfers, and promotions. The Union clearlyis entitled to be made aware of the extent and nature ofthose commitments in order to test whether they contra-vene the provisions of the collective-bargaining agreementor if they' do not, whether the desired objectives may herealized by other, perhaps more satisfactory, courses of ac-tion. As the Union's general counsel Newman testified atthe hearing. "There ma be, and is, more than one wasfrequently to correct discrimination, and where there ismore than one way we think it is a bargainable issue."Respondent argues, inter alia, that disclosure of the AAPwould be contrary to the public policy of Executive Order11246, in that the Order and the regulations promulgatedthereunder "call for a searching and frank self-analysis bythe contractor" which could not be accomplished "in thecontext of the adversarial relationship fostered by theUnion." The OFCC, presumably more expert in assessingthe impact of union involvement in the AAP than 1, hastaken quite the contrary position. In its compliance manualspecific provision has been made that "union officialsshould be involved in developing and implementing theAAP from the start." Why Respondent has failed to abideby this requirement is not disclosed by the record.What is plainly called for here is mature acceptance ofthe implications of this particular controversy. Redress for194 GE NERAL MOFORS CO)RP.past discriminatory practices and prevention ol future onesare as fundamental to the preservation of this society as any'project upon which the Nation is now embarked. This isnot or ought not be still another traditional battle-ground on which the perceived opposing interests of laborand management clash. It is, rather, a struggle in which theinterests of capital and labor must be seen as common, re-quiring a pooling of strength, knowledge, and will, in orderto destroy a virulent enemy which may well otherwise de-stroy both of them. To the extent that union awareness ofexisting corporate data relating to the possible presence ofdiscrimination and union access to corporate plans andmethods for its elimination can be helpful in that effort, itseems obvious that such information should be made avail-able to the Union.Hodge testified that he initially rebuffed the Union's re-quest for the AAP because it contained information aboutnonunit employees and was "confidential" in nature. The"confidentiality" claim appears to be based only on thenonunit aspect of the information. Respondent makes nospecific claim on brief that disclosure of the plans and pro-jections contained in the AAP might be damaging to itsbusiness. Such cases as Boston Herald-Traveler Corporationv. N. L. R. B., 223 F.2d 58, 60 ( Ist Cir. 1955), and N. I. R. B. v.Frontier Homes Corporation. 371 F.2d 974, 979 (8th Cir.1967), make it clear that such an assertion would not standon sound footing. However, the Union indicates that it hasno need for proprietary information contained in the affir-mative action program, and I shall accordingly recommendthat any such data and data relating to nonunit employeeswhich are not relevant for the Unionl's purposes ma bedeleted from the AAP which, I shall recommend, should befurnished to the Charging Party.?2. Items 7(b) and (c)Paragraph 7(b) of the complaint asserts that Respondentshould furnish to the Union "a copy of all conciliation andother settlement agreements relating to race, national originor sex entered into by Respondent." Paragraph 7(c) allegesthat the Union is entitled to "a copy of all charges filed withany federal, state, or local agency, alleging that Respondenthas discriminated because of race, color. national origin,religion or sex, together with a copy of all administrativeand court decisions and conciliation and settlement agree-ments relevant thereto. and information as to the correctstatus of all such charges."At the hearing Respondent stated that it has entered intono "consent agreements" which relate to the employees rep-resented by the Union at the five plants. and that if it wereto do so it would supply the Union with a copy of any suchagreement. I shall accordingly find that Respondent has notviolated Section 8(a)(5) by failing to furnish the Union cop-ies of any' "conciliation and other settlement agreements."With regard to item (c). as discussed above. Respondentwent to considerable effort to compile summary of discrimi-9 Respondent has, as noted, given the nion copies of the work forceanalysis portion of the AAP for the years 1974 and 1975. As Respondent'srepresentative Hodge testified. Respondent did so as a matter of grace andwithout conceding that it Aas required to d so I find here that the tnmonwas entitled to the entire program, except as qualified above.nation charges filed against Respondent. without disclosingany of the details of the charges or the names of the com-plainants.'Respondent contends on brief that "the federal and statestatutes and decisions have established the right of com-plainants and respondents to avoid publication of suchcharges." citing section 709(e) of the Civil Rights Act of1964 (42 U.S.C. §2000e 8(e) ). That section, however. onlyimposes an obligation of confidentiality upon the EqualEmployment Opportunity Commission. The statutory pro-hibition is, as the court pointed out in H. Kessler dc (om-patn) v. Equal Enmplosment Opportlitv (Comnmissionl, et l..,472 .2d 1147, 1150 (5th Cir. 1973), " 'aimed at the makingavailable to the general public of unproven charges.' " Butin this context, the Union occupies a more critical statusthan "the general public." Nothing in the statute torbidsrevelation of such charges by the employer itself, and it theNational Labor Relations Act requires such disclosure. Isee nothing in title VII which forbids it. The Board and thecourts have often rejected the claim of confidentialit in thefatce of a union need tfor the information. See 7/'e( DclrolEdison (ompaure. 218 NLRB 1024 (1975). and cases cited inALJD at 1035.Respondent further cites, as "an even more basic reasonfor denying the Union the documents which it sought." thefact that the charges are merely allegations of discrimina-tcr action. But claims of discrimination, whether ulti-mately proven to be founded or not, may well be useful tothe Union in detecting pockets and patterns of discrimina-tion within the plants covered b the bargaining agreemlent:in leading the Union into areas in which it ma unearthadditional victims of discrimination who have theretoforebeen silent: and in generallx apprising the Union of viola-tions of the bargaining agreement which may lead to appro-priate grievances or contract proposals. As noted above. inN. L. R.B. v. .4 cn Indlu.lrizl ('o., strr. the Court held thatit was enough that there existed a "probability that the de-sired information was relevant. and that it would be of useto the union in carrying out its statutory duties and respon-sihilities." In the nationally significant arena in which wedeal here, that test should be liberally applied.Accordingly. I find that Respondent was obliged to fur-nish the Union with copies of charges filed against it alleg-ing discrimination for irrelevant and invidious reasons. withany related documents and information pertaining to thestatus of such charges.3. The statistical informationItems (d) (h) of complaint paragraph 7 were requested inthe Union's letter of July 9, 1974. Each of the items pertainsto a statistical breakdown by minority designation and sexof various aspects of the employment picture at the perti-nent plants. Item (d) asks for a numerical picture of thehiring pattern on a monthly basis from November 1970 todate. Item (e) seeks a complete picture of the seniority. atgiven levels. of employees in each plant b "race. sex andSpanish-surnamed." Items (f) and (g) ask for a surve of10 Hodge also credibly testified that he offered ito supply the nilon ilth"the acts of the individual charges" but without providing the specifics195 DECISIONS OF NATIONAL L.ABOR RELATIONS BOARDthe number of blacks, Spanish-surnamed employees, andfemale employees, with job classifications and seniority, asof the end of the years 1970 74, with a designation of thebase earnings of the employees and whether they were onincentive or daywork jobs." The final request by the Unionin its July 9, 1974, letter was a statistical breakdown ofpromotions or upgrades for the 12-month period endingJune 30, 1974, showing information relevant to each pro-motion or upgrade."Respondent employs more than 30,000 employees in therelevant plants. When the Union first began requesting thestatistical analyses in July 1973, Respondent's position wasthat the data was "not available or it would be burdensometo develop." according to Hodge. As discussed above, Re-spondent occasionally furnished information, some ofwhich came from reports it yearly flied with the EEOC.However, none of the material furnished went into the de-tail asked for by the Union or even touched upon certain ofthe subject areas in the Union's request.Hodge estimated that the information requested in theJuly 9, 1974, letter would have taken 18,000-20.000 manhours to compile. He said that the work would have had tobe accomplished by a manual examination of each employ-ee's personnel file (plus those of other employees who hadchanged employment). It is difficult to state with any preci-sion exactly what information was available to Respondentin and after July 1973. Hodge testified that the Union hadbeen given the information which the Company had com-plied for EEOC for year end 1971. 1972, and 1973, and thatthe work force analysis given to Respondent in 1975, cover-ing year end 1974, was the first such analysis worked up byRespondent under the requirements of the OFCC ("theyear end of 1974 was the first time we had put together thatinformation on a classification by classification, male-fe-male breakdown.").'3The General Counsel and the Charging Party rely uponrelevant Federal regulations in arguing that the data re-quested should have been supplied to the Union in July1973 and thereafter. I am persuaded that the contention is,at least in part, valid, as explained below.The primary regulation is Revised Order 4, "AffirmativeAction Guidelines," which sets out the purpose and scopeof AAPs, their required contents, and the methods of imple-menting them. Order 4 was issued by OFCC on September30, 1972, and was substantially amended effective July 12,1974. The record suggests that Respondent was filingAAPs prior to 1973, but Hodge, Respondent's only witness,had only scant knowledge of this area of Respondent's busi-ness, except for his understanding that until a nationwide" While, prior to amendment. the complaint in item (g) asked for theforegoing information as to female employees only for the years 1973 and1974. this is explained by the fact that during the 1973 negotiations Respon-dent had given the Union a breakdown of the employee complement by sexand job classification, as previously discussed. By the amendment made atheanng, the request was brought up-to-date to include "successive years."12 As amended, the complaint seeks similar information for "each succes-sive calendar year."'J Although an honest witness, Hodge's other testimony that he knew littleabout the preparation of AAP's leaves me in some doubt about he definitivecharacter of this testimony."It should be noted that G.C. Exh. 13, which purports to be a completecopy of Revised Order 4, does not contain the last few pages of the Order.AAP format agreement between Respondent and the De-partment of Defense was reached in September 1975, therewas no uniform pattern to the AAPs formulated by Re-spondent's various plants. A review of Order 4. as revisedeffective July 12. 1974, suggests that Respondent's plantswere probably required to maintain detailed equal opportu-nity statistics.'5Revised Order 14. which was originally effective on July1. 1972, and revised effective April 15. 1974. sets out theevaluation procedures which should be followed by govern-ment compliance officers in conducting compliance reviews.It is a more specific regulation that Revised Order 4. Itprovides, iner alia, that for the "desk audit," which is thefirst step in a compliance review and which is performedbefore the compliance officer goes to the plant for an "on-site review," the officer must "[prepare, as a part of thisreport. your analysis of the contractor's data on recruit-ment, hiring, selection and placement." A similar instruc-tion is given with respect to "the contractor's analysis ofpromotions and transfers in his affirmative action program.... If the number of promotions in the last year was lessthan 100. your analysis should include all such promotions.If the number of promotions in the last year was more than100. your analysis should include an appropriate sample of10 percent of such promotions or 100. whichever is greater.... The review should relate name or other identificationto minority/majority group status, sex. previous job. de-partment and pay, and new job and department and pay."The foregoing and the remainder of the Orders indicatethat Respondent. as a government contractor, must havebeen supplying the government with considerable dataprior to 1973 and thereafter. I cannot say, however, that ithad been doing so for a sufficient period of time or in aformat which would easily have met all of the Union's re-quirements. There is nothing in the record to indicate, forexample. that Respondent was in position to readily supplythe Union with a month-by-month listing of males and fe-males hired and their job classifications between November1970 and July 1973. and latter date being when this requestwas first made. However, once this and other requests weremade, it seems likely to me that Respondent, in keepingcurrent the data required by both EEOC and OFCC. couldhave begun to do so with an eye to the sort of informationbeing sought by the Union.With the adoption of the agreed-upon nationwide AAPformat for General Motors plants in September 1975. itbecame apparent that Respondent was building the capa-bility to provide much of the kind of data the Union wasE' E.g.Support data for the required analysis and program shall be compiledand maintained as part of the contractor's affirmative action program.This data will include but not be limited to progression line charts.seniority rosters, applicant flow data. and applicant rejection ratios indi-cating minority and sex status. (§60-2.12(1 )An in-depth analysis of the ollowing should be made. .(1) Composition of the work force by minority group status and sex.(2) Composition of applicant flow by minority group status and sex.(4) Transfer and promotion practices.196 GENERAL MOTORS CORP.requesting. That format requires, inter alia, that Respon-dent, at each of its facilities, establish an "internal audit andreporting system" with respect to the following "personneltransactions": applicant flow, job offers, hires, transfer, pro-motion, training, and terminations. The format includes thefollowing requirements:Each facility will hereafter undertake to collect databy total, total male, total female, total minority, andwhere more than one minority group constitutes 2 ormore of the labor area population, for each suchgroup, total Black male, total Oriental male, totalAmerican Indian male, total Spanish surnamed male,total Black female, total Oriental female, total Ameri-can Indian female, and total Spanish surnamed Ameri-can [sic] female, for each of the above personnel trans-actions.Once gathered, this data will be reviewed monthlyby the EEO Coordinator. On a quarterly basis, thedata will be analyzed, and the results of that analysiswill be reviewed .... That review will include a reportof progress toward goal accomplishments during theprior quarter. Copies of such reports will be providedto General Motors Central Office ....The contractor will prepare and submit as requestedfor desk audit a year-end summary of results whichconsolidates all data previously prepared ....It is obvious that in the process of complying with theforegoing requirements a great deal of data has been andwill be collated regarding the seven "personnel transac-tions" at each facility which will he useful to the Union inmeeting its informational needs. I cannot say, however, thatRespondent will be collecting all of the type of data origi-nally requested by the Union or in the basic format desiredby the Union.I think that the data requested is relevant and should besupplied to the Union.'6As the foregoing discussion indi-cates, however. I am somewhat in the dark here as to theprecise nature and form of the information available to Re-spondent in July 1973 and thereafter. General Counsel andthe Union urge me to conclude from the governing Federalregulations that the requested information was either read-ily available to Respondent or relatively easy to compile.The breadth of the language in the regulations, however,and the scope of the information requested by the Unionleave me in some doubt as to my ability confidently to drawsuch a conclusion."Two cases point the way to a resolution of the issue. Thefirst, discussed below, indicates that Respondent violatedSection 8(a)(5) by its conduct from July 1973 on. While Icannot say with certainty whether Respondent had avail-able all of the information requested in the form desired orl6 Respondent's argument that hiring information is not relevant to theUnion's statutory responsibilities has been rejected by the Board in TannerMotor Livery, Ld., 148 NLRB 1402, 1404 (1964) ("an employer's hiringpolicies and practices are of vital concern to employees inasmuch as suchpolicies and practices inherently affect terms and conditions of employ-ment.").[ The General Counsel seems to share my uncertainty. In his brief hestates. "the information requested by the Union could be compiled, no douutat some effort and expense, dunng the course of compliance with the OFCCregulations."could easily have adapted the information available to it toconform to the Union requests, it is evident that in coniply-ing with EEOC and OFCC requirements Respondent musthave had considerable data which was relevant to theUnion's requests. The supporting data necessary to satisfythe compilations required by the government was neversupplied to the Union. although it was obviously relevant tothe requests. In such circumstances, an employer may nottall back on common law pleading but must offer the unionany' relevant information in its possession. As the C'ourtsaid in N,. .R. B. v. General Electric Conan.v, 418 F.2d 736.753 (2d ('ir. 1969). enfg. 150 NLRB 192: "[The employerlhad most of the information in some form that would havebeen useful to the Union. and easily could have either pre-sented it in that form. or at least advised the Union that ithad other relevant information." See also N./I.R. v. es. t-ern Wirebhound Bo Co., 356 F.2d 88. 92 (9th Cir. 1966).enfg. 145 NLRB 1539.By failing to furnish the Union with what pertinent datait surely had available regarding the matters inquired into,both as of Jui, 1973 and thereafter. Respondent breachedits obligation to supply in good faith relevant informationsought bh the Union.'As stated, I do not know the extent to which the re-quested statistical information has been or is being com-piled by Respondent in order to meet its Federal regulatoryrequirements, but I do know that the information is con-tained somewhere in Respondent's records. The Boardfaced the same problem in Food EmploVer Council, Inc.. etal., 197 NLRB 651 (1972) (cited by both the General Coun-sel and the Union), and resolved it as follows:While we shall order the Respondent to furnish thesubstance of all the information requested, therefore, itshall be the responsibility of the parties themselves, inthe first instance, to apply the knowledge that theyhave, and we do not, about what might be involved inpresenting this information on a timely basis and in aclear and understandable form. Guided by their goodfaith and commonsence. we have no doubt that theycan arrive at a means of supplying the informationwhich will meet the Union's needs and keep the costsof compilation within reason. They shall also beguided by what we have said here, including the fol-lowing:The Respondents are not obliged to supply againany information they have been furnishing the Unionin clear and understandable form on a reasonably cur-rent periodic basis. If there are substantial costs in-volved in compiling the information in the preciseform and at the intervals requested by the Union. theparties must bargain in good faith as to who shall bearsuch costs, and, if no agreement can be reached, theUnion is entitled in any event to access to records fromwhich it can reasonably compile the intformation.[i Respondent's contention on brief that the Union's general counsel New-man "remained firm, rejecting any compromise" misses the mark. Respon-dent's "compromise" information fell far short of meeting the Union's re-quest, and a more promising "compromise" offer--to supply data whichRespondent must have had was never made.197 I)8l('ISIONS ()1 NATIONAIL LABOR REILATIONS BOARI)I understand the Board to be saying that if Respondenthas the information, the Union is entitled to access to it insome manner." Respondent must make a cooperative effortto inform the Union of the nature of the information col-lected by it so that the Union may. if it deems appropriate,modify its requests to conform them to the available infior-mation. If the Union insists upon the information in theform demanded and Respondent must incur "substantial"costs in order to meet that demand, the parties must bar-gain as to the allocation of those costs. If agreement cannotbe reached, Respondent must afford the Union access tothe underlying records.The problems may be simplified by the Union's conces-sion on brief that, "iln effect, the Workforce Analysis willsubstantially satisfy Items (e), (f) and (g) of AllegationSeven of the Complaint except that the Analysis fails todisclose the relative seniority (years of service) of the em-ployees listed in each of the job titles." Since it is apparentthat the work force analyses for the years 1974 and 1975which were given to the Union only conveyed a picture ofthe composition of the complements at the end of thoseyears,20it seems unlikely that the analyses "will substan-tially satisfy" that aspect of' items (f) and (g) relating toyears prior to 1974. 1 think that the Union is intimating thatits prior requests, insofar as they relate to specific years, arenow thought to be stale, and that the work force analysesalready supplied and those expected in the future "will ...satisfy" the essence of the ongoing requests for statistics.In determining whether the compilation of a particularitem involves "substantial costs" which, according to FoodEmployer Council, Inic. supra. the Union must bargainabout with Respondent, the following considerations apply.As I construe them and as Respondent assuredly musthave construed them, the Union's continuing requests werefor current information. e.g.. the most recent seniority brack-eting by race and sex or the most recent 3 year monthlyhiring data. After the Union began making its requests inJuly 1973 it became incumbent upon Respondent, in gath-ering its information in compliance with OF('C and EEOCrequirements. to compile that information with a view alsoto satisfying the Union's demands. To the extent that Re-spondent failed to take any relatively simple steps to sup-plement or adjust the information being collected for thegovernment to the format sought by the Union, Respon-dent may be said to have violated its obligation to be coop-eratively attuned to the Union's requests, and it should nowbe required to bear any burden of"substantial costs" whichcould otherwise have been avoided.The September 1975 nationwide AAP format agreementcertainly suggests that much useful information would havebeen gathered in accordance therewith which would rathereasily be adaptable to satisfaction of the Union's requests."Compare Westinghouse Electric (orporalion. 129 NLRB 850. 866 (1960).where the inquiry ended with the conclusion that it would have been "ex-tremely burdensome, time-consuming, and expensive" for the employer tohave complied the requested information, and, consequently. the failure tocomply did not violate the Act201 so conclude from the definition ofa "workforce analysis" contained inrevised Order 4. §60-2.11 (a). The actual analyses given to the Union are notin evidence, presumably pursuant to a commitment made by the Union in aletter of November 19. 1975. "not to utilize the Work Force Analysis .inany judicial proceeding."Similarly, with respect to items (f) and (g). given the factthat during this time Respondent was furnishing F EO('Cwith year end calculations of' the number of males, females.and minorities in five broad "job categories." it must havehad to start that process with a review of the raw files,noting the race and job classification or title of each em-ployee in order to arrive at the cumulative figures. In doingso Respondent could have, it would seem, relatively easilyaccumulated additional information in the process as to se-niority and a designation of' rate and method2' of pay. Itcould have at least formalized and given the Union theunderlying calculations as to job classifications which werenecessary to the formulation of the EEOC yearly reportsonce Respondent was put on notice of the kind of informa-tion desired by the Union. In any event, such consider-ations must be deferred to the compliance stage.With respect to item 7(h), Respondent has never fur-nished to the Union any substantial information about pro-motions (except for a summary of promotions, by "male.""female." and "minority." at one plant in 1973), although itis patent that compliance with OFCC' regulations, at leastsince July 1974, must have required it to assemble data onthat subject. The Union's letter of July 9, 1974. asked onlyfor "The number of' promotions or upgrades for the twelvemonth period ending June 30. 1974. broken down by race,sex and Spanish-surnamed employees for each of the up-graded persons." Although I find no evidence in the recordto show that the request was ever expanded, the complaintasks for more.2? I see no warrant for affording the Unionmore information than it requested, and I shall confine therecommended remedy to the information asked for in theJuly 9 letter.E. 1The' roiver Dc/elfl.veRespondent takes the position that the Union waived ansclaim to additional information by entering into the No-vember 26, 1973, bargaining agreement.The agreemnent contains the following provision:WAIVERThe parties acknowledge that during the negotiationswhich resulted in this Agreement, each had the unlim-ited right and opportunity to make demands and pro-posals with respect to an) subject or matter not re-moved by law from the area of collective bargaining,and that the understandings and agreements arrived atby the parties after the exercise of that right and op-portunity are set forth in this Agreement. Therefore.the parties, for the life of this Agreement. voluntarily' Hodge testified that only a few emploees at one of the five plants are onthe incentive method22 The latter information was requested In a catch all paragraph of the Jul9 letter:The number of promotions or upgrades flr the 12-month period endingDecember 31, 1974. and for each successive calendar near. broken downby race, sex and Spanish-surnamed persons shoving Ihejoh level of eachupgraded employee prior to and subhequent to, each upgrude and the race.sex and whether Spanish-surnamed for each of these upgraded employ-ees. including a showing of the sex of all white, black and Spanish-surnamed employees. i.e.. white male, white female. black male, blackfemale. Spanish-surnamed male. Spanish-surnamed female.198 GENERAI. MOTORS CORP.and unqualifiedly waive the right, and each agrees thatthe other shall not be obligated, except as otherwisespecifically provided in Paragraphs (3) through (106)inclusive hereof, to bargain collectively with respect toany subject or matter referred to. or covered in thisAgreement. Further, the parties, for the life of thisAgreement, voluntarily and unqualifiedly waive theright, and each agrees that the others shall not be obli-gated to bargain collectively with respect to any sub-ject or matter not specifically referred to or covered inthis Agreement. even though such subject or mattermay not have been within the knowledge or contem-plation of any of the parties at the time this Agreementwas negotiated or signed.The foregoing language is virtuallk identical to the "zip-per" clauses in Rockwell-Standard ororporation, 166 NI.RB124. 126 (1967), enfd. 410 F.2d 953 (6th Cir. 1969), andUnit Drop Forge Division, Ealon, Yale & 7odwne,l I.. 171NLRB 600. 609 (1968), enfd. as modified 412 F.2d 108 (7thCir. 1969). In the latter case, the Board discussed the formercase and the relevant principles as follows (171 N.RB at601):In Rockwell-Standard, which involved a waiver pro-vision identical to the one herein. the Board adoptedthe Trial Examiner's finding that "even when a'waiver' is expressed in a contract in such broad,sweeping terms ... it must appear from an ealuationof ... negotiations that the particular matter [in issue]was fully discussed or consciouslN explored and theunion consciouslx yielded or clearly and unmistakablNwaived its interest in the matter." Appl\ing this test tothe situation herein. it does not appear from the recordor the various contractual provisions alluded to b theTrial Examiner and analyzed herein that the Unionconsciously ielded or clearls waived its interest inchanges such as the one in dispute herein.The Board has further held that the identical clause inissue here has no application to a request for iniformation.where the union was not seeking to "bargain" about theunderlying subject. Scandia Restaurants. I.. 171 NLRB326 (1968): The Sawhrook Steel Castings (Compan,. 173NLRB 381 (1968).In this case the Union asked for some information relat-ing to sex and race discrimination prior to the execution ofthe agreement. It also bargained about certain informa-tional requirements which were included in the final con-tract. By letter of November 14, 1973, prior to execution ofthe contract, the Union reiterated its request for "copies ofcharges, complaints, settlements, and other matters involv-ing General Motors' civil rights problems." Just before thecontract was signed, the Union, by letter, stated that it was"withdrawing its proposals aimed at correcting race and sexdiscrimination and is reserving all rights to continue itspending suits and to take other appropriate action to elimi-nate all discriminatory practices."On such a record. I find it difficult to conclude that theUnion "consciously yielded or clearly and unmistakablywaived its interest" in the discrimination data. In addition.since the intended uses of such information after negotia-tion of the 1973 contract were plainly not for the purpose of"bargain[ing] collectively" during the tenure of that agree-ment but rather for the multiple objectives of policing com-pliance with the agreement, detecting possible conduct bRespondent which would be inconsistent with the agree-ment. and preparing corrective proposals, if necessary, forthe next agreement, the waiver clause is inapposite. ScandiaRestaurants, Inc., lupra.F. The Improper s' Dc/,'IcRunning throughout Respondent's brief is the theme thatthe Union is not entitled to any of the requested informa-tion because it intends to use it "not to bargain. but ratherto pursue successful litigation against (i M."I do not accept that analsis of the evidence. When theUnion began requesting information prior to the 1973 nego-tiations. I believe it was doing so or the purpose of prepar-ing possible contract proposals. When t continued to pressfor such material after execution of the agreement, it wasmotivated. at least in part, hby a desire to monitor the imple-mentation of the antidiscrimination claiusc of( the agree-ment. to determine whether Respondent had miade commit-ments to the government which were in conflict with theagreement, and to laN the grolnd l ork for tfuture contractdemands.Union general counsel Nevw man did concede at hearing.however, that if the informa;tion were to estahlish groulndsfor asserting a claim of discriminatiol and if inltralmuraleflirts to remedl the situati)ln were to t'ail. the Ulnion mightfile charges with FE()(' against Respondenl and mightthereafter bring suit. he fct that the Union entertainedthis speculative alternaiiive does not, in m ieu. so inftctthe alidit o tlie other purposes as to con'.ert a properlmotivated request into in im xalid onle.2'(' Is( I I S)S I l.A\,.eneral Motors ('Corporatlon is tin employer engagedin commerce aithin the meaning of Section 2(2) and 6() ofthe Act.2. International U'nion of lectrical. Radio. and Ma-chine Workers. AFII ('10 (I.C ("the Union"), is a labororganization within the meaning of Section 2(5) of the Act.3. At all material times the l' nion has been and is theexclusive collective-bargaining representative of Respon-dent's employees at the plants referred to aboxe.4. B refusing since July 1973 to make a good-Liith effortto provide the Ulnion with requested informlation relevantto possible race and sex discrimination Respondent has io-lated Section 8(a)(5) and (I) of the Act.THE REMEDYHaving found that Respondent has committed violationsof Section 8(a)(5) and ( I ) of the Act. I shall recommend thatit be required to cease and desist therefrom and take certainaffirmative action designed to effectualte the policies of the2' On this dispolsilion otf the isue I need nl pass n the question whethera request for information solel) designed io eclci a potential predicate it)rliigation mal he said io tall vlihou l the .Inlambi a union's leluiiiile tiun-Illons199 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct. Specifically, I shall recommend that Respondent beordered to furnish the Union with current information cov-ering items 7(a) (h) of the complaint, with the exception of7(b).24With respect to item 7(a). Respondent shall be enti-tled to delete any information contained in the affirmativeaction programs which relate to financial information, man-agerial personnel, and employees not represented by the24 As indicated, Respondent stated at the hearing that it would make avail-able "consent agreements" to the Union. I assume that Respondent intendedby this to mean that it would disclose the sort of "conciliation and othersettlement agreements" referred to in item 7(b) of the complaint.Union, if the information has no direct bearing on theworking conditions of Union represented employees. Asdiscussed, the manner in which Respondent must make therequested statistical information available to the Union andthe allocation of "substantial costs." if any, shall be deter-mined in accordance with Food Emplqver Council. Inc., su-pra.Finally, I shall recommend that Respondent be orderedto cease and desist from the unfair labor practices found.and from, in any like or related manner. interfering with,restraining, or coercing employees in the exercise of theirSection 7 rights.[Recommended Order omitted from publication.]200